DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (dated August 20, 2020 and November 2, 2020) were in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  The statements were considered.  Signed copies of form 1449 are enclosed herewith.
Claim Objections
Claims 8, 16 and 17 are objected to for being dependent on a base rejected claim.
Claim 18 objected to for being a substantial duplicate of claim 14.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claim 3 recites the limitation "the conversion.”  There is insufficient antecedent basis for this limitation in the claim.  The independent claim 1 recites “reacting diethylene glycol with ammonia”, however, does not recite a conversion.
7.	Claim 3 recites the limitation "the catalyst hourly space velocity.”  There is insufficient antecedent basis for this limitation in the claim.  Neither the independent claim 1 nor claim 3 recite “a catalyst hourly space velocity.”
8.	Claim 4 recites the limitations "the stream comprising water and organic products which is removed overhead at column K20” and “the feed or bottom of column K10.”  There is insufficient antecedent basis for these limitations in the claim.  Neither claim 3 nor the independent claim 1 recites “a stream comprising water and organic products which is removed overhead at column K20” or “a feed or bottom of column K10.
9.	Claim 5 recites the limitation "the stream comprising water and organic products.”  There is insufficient antecedent basis for these limitations in the claim.  Neither claim 2 nor the independent claim 1 recites “a stream comprising water and organic products.”  Claim 2 recites “water and organic products.”
10.	Claim 6 recites the limitation "the bottoms output from K30.”  There is insufficient antecedent basis for these limitations in the claim.  Neither claim 2 nor the independent claim 1 recites “a bottoms output from K30.”  Claim 2 recites “organic products having a boiling point of .190 degrees celsius.”
11.	Claim 7 recites the limitation "the ADG-comprising stream.”  There is insufficient antecedent basis for these limitations in the claim.  Neither claims 6 nor 2 nor the independent claim 1 recites “a stream comprising water and organic products.”  Claim 6 recites “ADG is removed in the side draw” and claim 2 recites “ADG, DEG and organic products having a boiling point of > 190 degrees celsius.”
12.	Claim 9 recites the limitation "the ADG-comprising stream.”  There is insufficient antecedent basis for these limitations in the claim.  Neither claims 6 nor 2 nor the independent claim 1 recites “a stream comprising water and organic products.”  Claim 6 recites “ADG is removed in the side draw” and claim 2 recites “ADG, DEG and organic products having a boiling point of > 190 degrees celsius.”
13.	Claim 9 recites the limitation "K70.”  There is insufficient antecedent basis for these limitations in the claim.  Neither claims 6 nor 2 nor the independent claim 1 recites K70.
14.	Claim 10 recites the limitation "the stream comprising organic products.”  There is insufficient antecedent basis for these limitations in the claim.  Neither claim 2 nor the independent claim 1 recites “a stream comprising organic products.”  Claim 6 recites “organic products are removed” and claim 2 recites “water and organic products”, “MOE and organic products” and ADG, DEG and organic products.”
15.	Claim 12 recites the limitations “K50.”  There is insufficient antecedent basis for these limitations in the claim.  Neither claims 7, 6 nor 2 nor the independent claim 1 recites K50.
16.	Claim 15 recites “the reaction mixture from the reaction of DEG with ammonia”. There is insufficient antecedent basis for this limitation in the claim.  Neither claim 2 nor the independent claim 1 recites a reaction mixture from the reaction of DEG with ammonia.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

17.	Claims 14 and 18 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The claims recite “the heat exchanger is the heat exchanger W2 or the evaporator of one of the columns K10, K20, K30, K50, K60 or K70.”  Claim 11 from which these claims depend only recites “a heat exchanger W2”, and not “evaporator of one of the columns K10, K20, K30, K50, K60 or K70.”  Therefore, claims 14 and 18 fail to include all the limitations of the claim upon which they depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN JAE YOO whose telephone number is (571)272-9074. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUN JAE YOO/Primary Examiner, Art Unit 1626